Citation Nr: 1520973	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Payment of accrued benefits, to include all monetary benefits owed for the month of the payee's death, for purposes of reimbursement of expenses for the last sickness or burial of the payee.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to March 1948.  The Veteran died in May 1993.  The Veteran's widow, the payee, was awarded compensation benefits on the basis of entitlement to aid and attendance or being housebound in March 2008, effective from December 4, 2007.  The payee died July [redacted], 2011.  The appellant is the non-minor, self-supporting daughter of the widow/payee.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 letter from the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania, which informed the appellant that her claim for accrued benefits had been denied because there were no accrued benefits payable.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in May 1993.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  The Veteran's widow, the payee, was awarded pension benefits on the basis of entitlement to aid and attendance or being housebound in March 2008, effective from December 4, 2007.

4.  The widow/payee died on July [redacted], 2011.

5.  The appellant is the non-minor, self-supporting daughter of the widow payee and she reportedly paid costs for the widow/payee's funeral expenses.

6.  At the time of her death, the widow/payee had been receiving pension benefits on the basis of entitlement to aid and attendance or being housebound since March 2008, effective from December 4, 2007.

7.  The widow/payee had no claims pending with VA at the time of her death; there were no unpaid VA benefits due her at the time of her death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits, to include payment of entitlement to the check for the month of the payee's death, are not met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.500(g), 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the payment of accrued benefits, specifically the payment of benefits for the month in which the payee dies.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In addition to the foregoing, the appellant is aware that she could submit evidence and in fact did submit evidence and argument in support of her claim.

Law and Analysis

Accrued benefits are those benefits which include periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).  The controlling law and regulations provide that the effective date of discontinuance of compensation, dependency and indemnity compensation, or pension due to the death of a payee shall be the last day of the month before death.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500(g) (2014).

In this case, the facts are not in dispute.  The Veteran died in May 1993.  The Veteran's widow, the payee, was awarded pension benefits on the basis of entitlement to aid and attendance or being housebound in March 2008, effective from December 4, 2007.  The widow/payee died on July [redacted], 2011.  At the time of her death, the widow/payee was receiving the aforementioned monetary benefits.  She did not have any other claims pending at the time of her death.

In a letter dated in September 2011, the RO notified the appellant that due to the widow/payee's death, her benefits would be stopped effective July 1, 2011.  In a subsequent September 2011 letter, the RO explained that an overpayment of $1,882.00 had been created and requested that the money be repaid.  The appellant claims that she is entitled to receive the money that the widow/payee would have received for the month of July 2011 because the widow/payee was alive for 25 days of that month.  Moreover, the appellant has provided evidence that she bore the expense of the burial of the widow/payee.  The appellant has submitted evidence in support of these contentions and the Board does not dispute any of the above facts.  However, for the reasons and bases articulated below, the Board notes that these facts are insufficient to support her claim for accrued benefits.

The appellant is the non-minor, self-supporting daughter of the widow/payee.  As such she does not qualify as a potential recipient of accrued benefits as a "child" under 38 C.F.R. § 1000(a)(1), nor does she so contend.  See 38 C.F.R. § 3.1000(d)(2) (2014).  Indeed, at the time of the widow/payee's death the appellant was serving as her guardian for the disbursement of VA compensation benefits.  Rather, as noted above, it is her contention that she is entitled to accrued benefits for the month of July 2011 because the widow/payee lived for 25 days of that month.  In addition, there is evidence that the appellant paid for associated funeral expenses incurred as a result of the widow/payee's death.  

In this case, however, the controlling law and regulations provide that the effective date of discontinuance of the pension benefits that the widow/payee was receiving in this case, shall be the last day of the month before death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  The widow/payee died on July [redacted], 2011.  Accordingly, the effective date for the discontinuance of her pension benefits was June 30, 2011, the last day of the month before her death.

Moreover, the Board notes that the widow/payee had no pending claim at the time of her death, and there is no evidence of entitlement to any unpaid benefits prior to or on the date of her death.  Thus, there are no "accrued benefits" that may be paid under the provisions of 38 C.F.R. § 3.1000(a).  

The Board is sympathetic to the appellant's loss and to her claim.  However, there is simply no basis under the law by which her claim can be granted.  The law and regulations are very specific that the payee's pension was discontinued as of June 30, 2011, which is the last day of the month before death.  As such, there are no pension benefits payable for the month of July 2011, despite the widow/payee living for the majority (25 days) of that month.  Consequently, as the appellant is not entitled to either payment of accrued benefits or the amount of the check for the month of the payee's death, the Board concludes that the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).  In so concluding, the Board notes that it is bound by the regulations of the department in deciding the appeals that come before it.  38 U.S.C.A. § 7104(c) (West 2014).


ORDER

Payment of accrued benefits, to include all monetary benefits owed for the month of the payee's death, for purposes of reimbursement of expenses for the last sickness or burial of the payee, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


